
	

114 HCON 118 IH: Recognizing the soldiers of the 14th Quartermaster Detachment of the United States Army Reserve, who were killed or wounded in their barracks by an Iraqi SCUD missile attack in Dhahran, Saudi Arabia, during Operation Desert Shield and Operation Desert Storm, on the occasion of the 25th anniversary of the attack.
U.S. House of Representatives
2016-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		2d Session
		H. CON. RES. 118
		IN THE HOUSE OF REPRESENTATIVES
		
			February 25, 2016
			Mr. Murphy of Pennsylvania (for himself, Mr. Kelly of Pennsylvania, Mr. Brady of Pennsylvania, Mr. Brendan F. Boyle of Pennsylvania, Mr. Shuster, Mr. Costello of Pennsylvania, Mr. Meehan, Mr. Marino, Mr. Michael F. Doyle of Pennsylvania, Mr. Fattah, Mr. Rothfus, Mr. Dent, Mr. Barletta, Mr. Perry, Mr. Fitzpatrick, Mr. Cartwright, Mr. Pitts, Mr. Thompson of Pennsylvania, and Mr. Reed) submitted the following concurrent resolution; which was referred to the Committee on Armed Services
		
		CONCURRENT RESOLUTION
		Recognizing the soldiers of the 14th Quartermaster Detachment of the United States Army Reserve,
			 who were killed or wounded in their barracks by an Iraqi SCUD missile
			 attack in Dhahran, Saudi Arabia, during Operation Desert Shield and
			 Operation Desert Storm, on the occasion of the 25th anniversary of the
			 attack.
	
	
 Whereas 217,000 members of the reserve components of the Armed Forces served alongside 470,000 members of the regular components of the Armed Forces during Operation Desert Shield and Operation Desert Storm;
 Whereas the Army Reserve in Pennsylvania played crucial roles in Operation Desert Shield and Operation Desert Storm;
 Whereas 69 soldiers of the 14th Quartermaster Detachment of the United States Army Reserve, stationed in Greensburg, Pennsylvania, were deployed to Saudi Arabia during Operation Desert Storm, while supporting operations to liberate the people of Kuwait and defend the Kingdom of Saudi Arabia in 1991;
 Whereas the unit was deployed to assist with water purification efforts in the final days of the Persian Gulf War;
 Whereas the barracks of the unit in Dhahran, Saudi Arabia, were attacked by an Iraqi-launched SCUD missile;
 Whereas 13 soldiers from the 14th Quartermaster Detachment were killed, and 43 wounded, in the attack;
 Whereas the attack represented the deadliest attack on Americans during the Persian Gulf War, killing a total of 28 soldiers and wounding 99;
 Whereas the unit suffered the greatest number of casualties of any allied unit during Operation Desert Storm;
 Whereas Specialist Steven E. Atherton, 14th Quartermaster Detachment, of Nurmine, Pennsylvania, was killed on February 25, 1991, while loyally serving his country during Operation Desert Storm;
 Whereas Specialist John A. Boliver, Jr., 14th Quartermaster Detachment, of Monongahela, Pennsylvania, was killed on February 25, 1991, while loyally serving his country during Operation Desert Storm;
 Whereas Sergeant Joseph P. Bongiorni III, 14th Quartermaster Detachment, of Hickory, Pennsylvania, was killed on February 25, 1991, while loyally serving his country during Operation Desert Storm;
 Whereas Sergeant John T. Boxler, 14th Quartermaster Detachment, of Johnstown, Pennsylvania, was killed on February 25, 1991, while loyally serving his country during Operation Desert Storm;
 Whereas Specialist Beverly S. Clark, 14th Quartermaster Detachment, of Armagh, Pennsylvania, was killed on February 25, 1991, while loyally serving her country during Operation Desert Storm;
 Whereas Sergeant Allen B. Craver, 14th Quartermaster Detachment, of Penn Hills, Pennsylvania, was killed on February 25, 1991, while loyally serving his country during Operation Desert Storm;
 Whereas Specialist Frank S. Keough, 14th Quartermaster Detachment, of North Huntington, Pennsylvania, was killed on February 25, 1991, while loyally serving his country during Operation Desert Storm;
 Whereas Specialist Anthony E. Madison, 14th Quartermaster Detachment, of Monessen, Pennsylvania, was killed on February 25, 1991, while loyally serving his country during Operation Desert Storm;
 Whereas Specialist Christine L. Mayes, 14th Quartermaster Detachment, of Rochester Mills, Pennsylvania, was killed on February 25, 1991, while loyally serving her country during Operation Desert Storm;
 Whereas Specialist Steven J. Siko, 14th Quartermaster Detachment, of Latrobe, Pennsylvania, was killed on February 25, 1991, while loyally serving his country during Operation Desert Storm;
 Whereas Specialist Thomas G. Stone, 14th Quartermaster Detachment, of Falconer, New York, was killed on February 25, 1991, while loyally serving his country during Operation Desert Storm;
 Whereas Sergeant Frank J. Walls, 14th Quartermaster Detachment, of Hawthorne, Pennsylvania, was killed on February 25, 1991, while loyally serving his country during Operation Desert Storm;
 Whereas Specialist Richard V. Wolverton, 14th Quartermaster Detachment, of Latrobe, Pennsylvania, was killed on February 25, 1991, while loyally serving his country during Operation Desert Storm; and
 Whereas this year marks the twenty-fifth anniversary of the meritorious service of these Pennsylvanians, and others in Pennsylvania-based units, which contributed to the liberation of the people of Kuwait and the defense of the Kingdom of Saudi Arabia: Now, therefore, be it
		
	
 That Congress— (1)recognizes the tremendous sacrifice and dedicated, selfless service of Pennsylvanians during Operation Desert Shield and Operation Desert Storm;
 (2)honors the 13 soldiers of the 14th Quartermaster Detachment of the United States Army Reserve who were killed in action on February 25, 1991, in the attack on Dhahran, Saudi Arabia;
 (3)honors the 43 soldiers of the 14th Quartermaster Detachment of the United States Army Reserve who were wounded during the attack;
 (4)pledges its gratitude and support to the families of these soldiers; and (5)encourages the people of the United States to commemorate and honor the role and contribution of Pennsylvanians and Pennsylvania-based units of the Army National Guard, the Army Reserve, the Marine Corps Reserve, the Navy Reserve, the Air National Guard, and the Air Force Reserve who supported Operation Desert Shield and Operation Desert Storm.
			
